Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

1. (Currently Amended) An apparatus for treating a substrate, the apparatus comprising: a chamber having a treatment space in which the substrate is treated; a substrate support unit configured to support the substrate in the treatment space; a gas supply unit configured to supply a gas into the treatment space; an exhaust line connected to the chamber; and a pressure-reducing member configured to reduce pressure in the exhaust line and release process by-products generated in the treatment space, wherein the exhaust line includes: a first line connected to the chamber; a second line equipped with the pressure-reducing member; and a filter tube configured to connect the first line and the second line, and wherein the filter tube has a corrugated side surface, and wherein the filter tube is formed of a material having a higher thermal conductivity than first line and the second line such that the filter tube radiates heat from inside the filter tube to outside the filter tube and the filter tube maintains a temperature of the filter tube that is lower than a temperature of the first line and the second line.

10. (Currently Amended) An exhaust unit for releasing process by-products generated in a treatment space of a chamber, the exhaust unit comprising: an exhaust line connected to the chamber; and a pressure-reducing member configured to reduce pressure in the exhaust line, wherein the exhaust line includes: a first line connected to the chamber; a second line equipped with the pressure-reducing member; and a filter tube configured to connect the first line and the second line, and wherein the filter tube has a corrugated side surface, and wherein the filter tube is formed of a material having a higher than the first line and the second line such that the filter tube radiates heat from inside the filter tube to outside the filter tube and the filter tube maintains a temperature of the filter tube that is lower than a temperature of the first line and the second line, wherein temperature outside the filter tube is lower than temperature inside the filter tube, and wherein the filter tube is formed of a material having a higher thermal conductivity than the first line and the second line.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/             Primary Examiner, Art Unit 1718